                                                                     Sheppard, Mullin, Richter & Hampton LLP
                                                                     30 Rockefeller Plaza
                                                                     New York, New York 10112-0015
                                                                     212.653.8700 main
                                                                     212.653.8701 fax
                                                                     www.sheppardmullin.com

                                                                      Sean J. Kirby
                                                                      212.634.3023 direct
                                                                      skirby@sheppardmullin.com

December 20, 2019

VIA ECF

Hon. Brian M. Cogan
United States District Judge
United States District Court – E.D.N.Y.
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:     Jason Camacho v. Dave & Buster’s Entertainment, Inc.
               Civil Action No. 19-cv-06022-BMC
               PRE-MOTION LETTER

Dear Judge Cogan:

        We represent Defendant Dave & Buster’s Entertainment, Inc. (“Dave & Buster’s”) in the
above-referenced matter. We write for two reasons. First, pursuant to Rule III.A(2) of Your
Honor’s Individual Practices, we write to respectfully request a pre-motion conference to seek
leave to file a motion to dismiss Plaintiff’s complaint pursuant to Fed. R. Civ. P. 12(b)(1) and
12(b)(6), without leave to amend (the “Motion”). The initial conference in this matter is
currently scheduled for January 8, 2020, at 11:30 a.m. As such, Dave & Buster’s respectfully
requests that its anticipated Motion be addressed at the initial conference. Second, we
respectfully request that the deadline for Dave & Buster’s to answer, move or otherwise respond
to the complaint, which is December 26, 2019, be stayed pending the Court’s decision on Dave
& Buster’s request for a pre-motion conference. Plaintiff consents to the request for a stay.

         As will be fully detailed in Dave & Buster’s Motion, this Court’s jurisdiction over
Plaintiff’s claims is based on Plaintiff’s pleading of a federal question under the Americans with
Disabilities Act (“ADA”). The ADA only provides for injunctive relief and the recovery of
attorneys’ fees, and Plaintiff’s Complaint asks this Court to order injunctive relief compelling
Dave & Buster’s to, among other things, create, stock and/or sell gift cards in Braille. Dave &
Buster’s Motion will ask the Court to dismiss all of Plaintiff’s claims in the Complaint pursuant
to Fed. R. Civ. P. 12(b)(6) on the grounds that neither the ADA, New York State law, nor New
York City law require that Dave & Buster’s create, stock and/or sell gift cards in Braille. Indeed,
as will be set forth fully in Dave & Buster’s Motion, the ADA regulations promulgated by the
Department of Justice, as well as case law interpreting such regulations, make clear that Dave &
Buster’s is under no legal obligation to create, stock and/or sell gift cards in Braille, and that its
failure to do so is not a violation of the ADA, New York State law, nor New York City law.
Hon. Brian M. Cogan
December 20, 2019
Page 2


        In addition, Dave & Buster’s Motion will ask the Court to dismiss all of Plaintiff’s claims
in the Complaint pursuant to Fed. R. Civ. P. 12(b)(1) on the ground that Plaintiff lacks standing
for maintaining his claims because he has failed to sufficiently allege past injury, as well as a
plausible intention to return to a Dave & Buster’s location. Dave & Buster’s Motion will be
based on Plaintiff’s core legal allegations in the Complaint, and clear case law and guidance
under the ADA. 1

       Moreover, given such case law and guidance, Dave & Buster’s does not believe that an
amendment of the Complaint can cure the deficiencies in Plaintiff’s claims. Indeed, since neither
the ADA, New York State law, nor New York City law require that Dave & Buster’s create,
stock and/or sell gift cards in Braille as a matter of law, Plaintiff will not be able to amend his
Complaint to cure this legal deficiency.

        For the foregoing reasons, Dave & Buster’s respectfully requests that this Court grant
Dave & Buster’s request for a pre-motion conference and schedule such pre-motion conference
to occur during the initial conference in this matter which is currently scheduled for January 8,
2020, at 11:30 a.m. Dave & Buster’s also respectfully requests that its deadline to answer, move
or otherwise respond to the complaint, which is currently December 26, 2019, be stayed pending
this Court’s decision on the request for a pre-motion conference. There have been no other
requests for a stay or extension of this deadline, and Plaintiff consents to Dave & Buster’s
request for a stay.

          We are available to discuss further should the Court have any questions.


                                                    Respectfully submitted,

                                                    /s/ Sean J. Kirby

                                                    Sean J. Kirby


cc:       All counsel of record (via ECF)



1
     This pre-motion letter is based on the legal and factual arguments that Dave & Buster’s
    contemplates making at the current time. However, Dave & Buster’s reserves the right to make
    any additional legal arguments in its Motion.
